50 So.3d 801 (2011)
Ingemar KEITT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-4542.
District Court of Appeal of Florida, Fourth District.
January 26, 2011.
*802 Ingemar Keitt, Blountstown, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 16 So.3d 261.
GERBER, J.
We dismiss the appellant's successive appeal of the circuit court's denial of his Florida Rule of Criminal Procedure 3.800(a) motion challenging his conviction and sentence for driving while license suspended or revoked as a habitual offender. This court already has affirmed the appellant's original appeal based on the same arguments which he raised in this appeal. Keitt v. State, 999 So.2d 658 (Fla. 4th DCA 2009) (Table). By pleading no contest to the charge of driving while license suspended or revoked as a habitual offender, the appellant waived any claim that he had not accumulated the predicate offenses to qualify as a habitual offender. Cf. Bayron v. State, 921 So.2d 719, 720 (Fla. 3d DCA 2006) ("The agreement to be sentenced as a habitual offender waives any claim of deficiency regarding notice of habitualization.") (citation omitted). We caution the appellant that any further appeals of the circuit court's denial of his rule 3.800(a) motion may result in this court referring the appellant to prison officials for disciplinary proceedings. State v. Spencer, 751 So.2d 47 (Fla.1999); § 944.279(1), Fla. Stat. (2010).
Dismissed.
POLEN and HAZOURI, JJ., concur.